Exhibit DATE: JULY 22, 2008 TO: MERRILL AUTO TRUST SECURITIZATION 2008-1 (“Counterparty”) ATTENTION: DIANE REYNOLDS TEL: 651-495-3923 FAX: 651-495-8090 EMAIL: Diane.Reynolds@usbank.com FROM: MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”) CONTACT: MARINA LYUTERSHTEYN EMAIL: Marina_Lyutershteyn@ml.com TEL: 212-236-8653 FAX: 917-778-0836 RE: SWAP TRANSACTION ML REF: 08DL51126, 4851674 Dear Sir or Madam: The purpose of this communication is to confirm the terms and conditions of the transaction entered into between us on the Trade Date specified below (the "Transaction").This communication constitutes a "Confirmation" as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”) are incorporated into this Confirmation. For these purposes, all references in those Definitions to a “Swap Transaction” shall be deemed to apply to the Transaction referred to herein.Terms used and not otherwise defined herein or in the Definitions shall have the respective meanings ascribed to such term in the Indenture, dated as of June 30, 2008 amongMerrill Auto Trust Securitization 2008-1, as Issuer, Citibank, N.A., as Trustee and U.S. Bank National Association, as Securities Administrator (as amended, modified or supplemented from time to time, the “Indenture”).In the event of any inconsistency between the Definitions, the Indenture and this Confirmation, the terms of this Confirmation shall govern. This Confirmation supplements, forms a part of, and is subject to, the ISDA Master Agreement dated as of July 22, 2008 as amended and supplemented from time to time (the "Agreement"), between you and us.All provisions contained in the Agreement govern this Confirmation except as expressly modified below. The terms of the particular Transaction to which the Confirmation relates are as follows: Notional Amount: The Outstanding Amount of the Class A3b Notes of Merrill Auto Trust Securitization 2008-1 (the “Trust”) as of the close of business on the first day of each Floating Rate Calculation Period (“Outstanding Amount” and “Class A3b Notes” each have the meaning specified in Appendix A to the Indenture). Page 1 of 4 Trade Date: July 22, 2008 Effective Date: July 25, 2008 Termination Date: The earliest of (i) March 15, 2012 and (ii) when the Notional Amount hereunder has been reduced to zero, subject to adjustment in accordance with the Following Business Day Convention and subject to early termination in accordance with the terms of the Agreement. Fixed Amounts: Fixed Rate Payer: Counterparty Fixed Rate Payer Payment Date: The 15th day of each month in each year, commencing on August 15, 2008 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 3.550000% per annum Fixed Rate Payer Day Count Fraction: 30/360 No Adjustment of Period End Dates: Inapplicable Floating Amounts: Floating Rate Payer: MLCS Floating Rate Payer Payment Date: The 15th day of each month in each year, commencing on August 15, 2008 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate for initial Calculation Period: 2.461250% Floating Rate Option: USD-LIBOR-BBA Designated Maturity: One Month Spread: Inapplicable Page 2 of 4 Floating Rate Payer Day Count Fraction: Actual/360 No Adjustment of Period End Dates: Inapplicable Reset Dates: The first day of each Floating Rate Payer Calculation Period Rate Cut-Off Dates: Inapplicable Averaging: Inapplicable Compounding: Inapplicable Business Days: New York Calculation Agent: MLCS unless otherwise specified in the Agreement Non-Reliance: Each party represents to the other party that it is acting for its own account, and has made its own independent decisions to enter into this Transaction and as to whether this Transaction is appropriate or proper for it based on its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into this Transaction, it being understood that information and explanations related to the terms and conditions of this Transaction shall not be considered investment advice or a recommendation to enter into this Transaction. No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of this Transaction. Page 3 of 4 Please confirm that the foregoing correctly sets the terms of our agreement by executing this Confirmation and returning it to us by facsimile transmission. Yours sincerely, MERRILL LYNCH CAPITAL SERVICES, INC. By: /s/ James Hsu Authorized Signatory Accepted and confirmed as of the Trade Date written above: MERRILL AUTO TRUST SECURITIZATION 2008-1 By: U.S.
